Order entered April 22, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00352-CR

                           EFREN ADAME TORRES, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-85957-2014

                                         ORDER
         The Court GRANTS court reporter Jennifer Corley’s April 20, 2016 request for an

extension of time to file the reporter’s record. We ORDER Ms. Corley to file the complete

record, including all exhibits admitted into evidence, within THIRTY DAYS of the date of this

order.


                                                    /s/   ADA BROWN
                                                          JUSTICE